IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009

                                     No. 08-31160                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



TINA EMERSON

                                                   Plaintiff - Appellant
v.

DETECTIVE COUVILLION, the then Vice Squad Arresting Officer;
DONALD DESALVO, Lieutenant

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:03-CV-2675


Before HIGGINBOTHAM, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Tina Emerson, proceeding pro se and in forma pauperis, appeals the
district court’s denial of a series of post-judgment motions filed more than three
years after entry of final judgment. (Her motions for appointment of counsel, for
leave to file a second supplemental brief, to amend the motion for leave to file a
second supplemental brief, “to invoke Title 2254, 55, habeas corpus”, to stay



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-31160

further proceedings “(pending Habeas), Heck v. Humphry” and to supplement
the record are DENIED.)
      Pursuant to 42 U.S.C. § 1983, Emerson filed an action, seeking, inter alia,
monetary damages as a result of a conviction she contends was illicitly obtained.
The district court awarded defendants a summary judgment in March 2005.
That May, the district court denied Emerson’s motion for reconsideration.
      Emerson’s appeal was dismissed because she filed her notice of appeal in
October 2005, well past the 30-day deadline. See Emerson v. Couvillion, No. 05-
31092 (5th Cir. 7 March 2006) (unpublished); F ED. R. A PP. P. 4(a)(1)(A). A
motion to reinstate the appeal was denied on 15 May 2006.
      In 2008, Emerson filed a series of motions in district court seeking,
essentially, to vacate the judgment and reopen litigation. On 7 November 2008,
the district court, noting the matter had been closed for several years, issued an
order prohibiting Emerson from filing additional motions, pleadings, or other
papers regarding it. Emerson now appeals.
      Emerson has not established her entitlement to proceed, notwithstanding
the entry of final judgment in 2005 and this court’s subsequent dismissal of her
appeal. Accordingly, Emerson’s appeal is DISMISSED. See 5 TH C IR. R. 42.2.
      Emerson is warned that further filing of repetitious or frivolous motions
or appeals may result in the imposition of sanctions against her. These sanctions
may include dismissal, monetary sanctions, and restrictions on her ability to file
matters in this court and any court subject to this court’s jurisdiction.
      APPEAL DISMISSED; MOTIONS DENIED; SANCTIONS WARNING
ISSUED.




                                        2